DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

FLORIDA STANDARDBRED BREEDERS AND OWNERS ASSOCIATION,
                           INC.,
                 Appellant/Cross Appellee,

                                    v.

  DEPARTMENT OF BUSINESS AND PROFESSIONAL REGULATION,
      DIVISION OF PARI-MUTUEL WAGERING and PPI, INC.,
                  Appellees/Cross Appellants.

                   Nos. 4D20-0945 and 4D20-1387

                              [July 29, 2021]

  Consolidated appeal and cross-appeal from the Division of
Administrative Hearings; L.T. Case Nos. 19-0267RU, XX-XXXXXXX and
2018-59148.

  Bradford J. Beilly and John Strohsahl of Beilly & Strohsahl, P.A., Ft.
Lauderdale, for appellant/cross appellee.

  Joseph Yauger Whealdon, III, Chief Legal Counsel Department of
Business & Professional Regulation, Tallahassee, for appellee Florida
Department of Business and Professional Regulation, Division of Pari-
Mutuel Wagering.

  Leonard M. Collins of GrayRobinson, P.A., Tallahassee and M. Stephen
Turner of Nelson Mullins Broad and Cassel, Tallahassee, for
appellee/cross appellant PPI, Inc.

PER CURIAM.

  Affirmed. The cross-appeal is dismissed as moot.

FORST, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.